           Case 1:20-cv-06871-RA Document 16
                                          13 Filed 12/11/20
                                                   12/10/20 Page 1 of 2




                                        December 10, 2020
Via ECF
The Honorable Ronnie Abrams
United States District court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


        Re:     Noboa v. United States, et. al., 20 Civ. 6871 (RA)

Dear Judge Abrams:

        This firm represents the Plaintiff, Otis Noboa in the aforementioned medical malpractice action.
There is an initial conference scheduled in this matter for December 18, 2020 at 3:30 p.m. The joint letter
and proposed case management plan is due tomorrow Friday, December 11, 2020.

        On November 30, 2020 I filed an Amended Complaint wherein I included Dr. Scott Boruchov as a
defendant. [Document 9] That complaint was rejected by the Clerk’s office and was refiled on December
7, 2020 as Document 10.

        It is my understanding that Dr. Scott Boruchov was not an employee of the United States of
America at the time that the allegedly negligent medical treatment was rendered. Accordingly, he will not
be represented by the United States Attorney’s Office.

         I am respectfully requesting that the conference of December 18, 2020 and the deadline for filing
the joint letter and proposed case management plan be adjourned until the end of January, 2021 to give us
the opportunity to serve Dr. Boruchov and hopefully receive an answer. I believe it will be more meaningful
to have the initial scheduling conference after all parties have appeared in the case. Further, I have spoken
to Jennifer Jude, Esq., Assistant US Attorney who consents to the request for an adjournment.

        Thank you kindly for your attention herein.


                                                  Respectfully yours,

                                                  Christina Ctorides

                                                  Christina Ctorides
          Case 1:20-cv-06871-RA Document 16
                                         13 Filed 12/11/20
                                                  12/10/20 Page 2 of 2



CC/ka
cc:   Jennifer Jude, Esq.
      Assistant United States Attorney
      (via ECF)

                                           Application granted. The initial pre-trial conference, currently
                                           scheduled for December 18, 2020, is hereby adjourned until
                                           February 5, 2021 at 10:30 am. Parties shall submit their joint
                                           letter and proposed case management plan no later than
                                           January 29, 2021.
                                           SO ORDERED.




                                           _________________
                                           Ronnie Abrams, U.S.D.J.
                                           December 11, 2020
